Since we last gathered in 
this great Assembly one year ago, we have witnessed 
developments of historic dimensions. There has been 
democratic protest and democratic reform across the 
Arab world, as we discovered afresh that freedom is 
the right of all, not just of the few. Also, a global 
economic crisis is rolling on, as we enter a new and 
dangerous period that threatens the jobs and 
livelihoods of working people everywhere. 
 And while rarely making the front pages, the 
other great global challenges that have been with us 
now for too many years continue their almost 
alarmingly silent advance — challenges of grinding 
poverty, environmental degradation, the continued 
proliferation of nuclear weapons, the enhancement of 
human rights, all of which compete for attention on an 
already crowded international agenda. 
 Our global institutions are struggling to 
comprehend, let alone effectively respond to, this vast 
array of challenges that now confront us — challenges 
that arise as the inevitable consequence of what we 
now simply call globalization. Put simply, the dilemma 
is this: the challenges we face are increasingly global 
while the institutions at our disposal are still primarily 
national. Or put more crudely, for those engaged in 
democratic politics, the answers may lie abroad, but all 
the votes lie at home. 
 Three years ago, when I first spoke at this 
podium, I spoke of the storm clouds gathering across 
the global economy. It seemed as if we were in free fall 
as we all stared into the abyss, with the very real 
possibility of a second global depression in a century. 
Through coordinated intervention in 2009, we broke 
the fall. Yet three years on, the crisis in the global 
economy continues, still with a capacity to engulf us 
all. Recovery is stalling. Unemployment is rising. 
Confidence is waning. There are growing concerns 
over sovereign debt levels, and there are concerns also 
over the national and international political will to deal 
with these challenges. 
 This week, the International Monetary Fund 
issued a stark warning for the global economy, 
highlighting that we have entered a new and dangerous 
phase. So what then is to be done?  
 First, reforms to the financial system should be 
implemented and taxpayers should no longer be asked 
to bail out the irresponsible behaviour of particular 
financial institutions. Secondly, all major economies 
need to find a credible path back to surplus over time, 
consistent with the Group of Twenty’s Framework for 
Strong, Sustainable and Balanced Growth. Thirdly, we 
  
 
11-51179 2 
 
must prevent a further outbreak of protectionism and 
we must conclude Doha, as history will condemn us if 
we repeat the job-destroying protectionism of the 
1930s that transformed a financial crisis into a full-
blown depression. 
 Fourthly, for international trade to grow and 
Chinese domestic demand to make a greater 
contribution to growth in economies around the world, 
we must also see currency reform, particularly with the 
appreciation of the Chinese yuan. And finally, we must 
with clarity of leadership and resolution of purpose 
define and deliver a range of other new innovative 
drivers of global growth. These include innovative 
public-private financing for the new infrastructure 
revolution needed for power, water, agriculture, 
transport and communications. The jobs potential for 
the green energy revolution must be fully harvested by 
carbon pricing, and women and youth must participate 
fully in the economies of the developed and the 
developing world.  
 These are not just useful social policies. These 
are not just useful environmental policies. They are 
now necessary economic policies to generate the next 
missing increment of global economic growth. What is 
required, therefore, is global and national political 
leadership capable of looking beyond the next electoral 
cycle — to look to the long term over the short term, to 
look to the strategic rather than the tactical, and to look 
to the necessary over the urgent. 
 Over the course of the last decade, we have seen 
an acceleration of the shift of economic power to Asia 
marking Asia’s re-emergence as the centre of global 
economic gravity after an interruption of more than 
200 years. In the year 2000, China was a mere 3.7 per 
cent of global GDP and India was less than half that. 
By 2030, they will account for more than 20 per cent 
of global GDP, and that will rise further. Asian 
countries held 16.6 per cent of global foreign exchange 
reserves in 2001. Now they hold 39 per cent.  
 Therefore, what happens in Asia is now of 
fundamental relevance to the world, not just to the 
region itself. Asian economic growth has been 
overwhelmingly good for the global economy.  
 But Asia has also seen an exponential increase in 
military expenditure. Over the last 20 years military 
expenditure in East Asia grew by nearly 150 per cent. 
During the same period the United States’ military 
expenditure grew by 36 per cent. Asia, with its many 
unresolved territorial disputes and military tensions, 
has become the new global arms bazaar. 
 One of the big spenders, despite the poverty 
afflicting its population, is North Korea. North Korea’s 
nuclear weapons programme and its long-range missile 
programme represent a direct threat to the security of 
our region, including Australia. 
 To deal adequately with those and other security 
challenges in Asia, we need strong regional 
institutional architecture, as a complement to the 
United Nations, to help build transparency, cooperation 
and, in time, a sense of common security in our region. 
 For that reason, Australia has promoted the 
concept of an Asia-Pacific community. Collectively, 
regional countries now have an opportunity to realize 
the idea of such a community through the expanded 
East Asia Summit (EAS), which for the first time this 
year will include the Presidents of the United States 
and of the Russian Federation. Over time, a stronger 
EAS can promote the type of rules-based order 
regionally for which the United Nations strives 
globally. This task is critical to avoid damaging 
strategic miscalculation in the Asia-Pacific region, 
which would also undermine global economic growth.  
 I say again: what happens in Asia now matters 
not just for Asia, itself, but for the world. 
 In Australia’s more immediate region in the South 
Pacific, we are bound together by the common bonds 
of democracy and the responsibility we all have to 
develop those economies and protect their natural 
environment. 
 We thank the Secretary-General for his visit to 
the Pacific Islands Forum — the first ever by a United 
Nations Secretary-General. His commitment to our 
region is an important signal of the international 
community’s interests in the Pacific’s prosperity, its 
sustainability and its democracy. 
 Global events since the last session of the 
General Assembly have highlighted that the human cry 
for freedom and for democracy is both indivisible and 
universal. Australia stands with the rest of the 
international community in applauding the courage of 
those citizens seeking what is naturally theirs in 
Tunisia, in Egypt, in Libya, and now in Syria. 
 In Egypt, we are now supporting improved dry 
land farming and assistance with urban employment 
 
 
3 11-51179 
 
programmes as Egypt moves to critical parliamentary 
and presidential elections. In Tunisia, we are providing 
agricultural and electoral assistance. In Libya, 
Australia was among the first to campaign 
internationally for a no-fly zone to protect civilians at a 
time when Al-Qadhafi seemed destined for victory. We 
are proud of the fact that since the Libya conflict 
began, Australia stands across the world as the third 
largest humanitarian donor to the long-suffering people 
of Libya. We also stand ready to assist with institution-
building in the new Libya of the future. 
 What challenges us now is the ongoing brutality 
in Syria. The Syrian regime should heed the lessons of 
Libya. We call on Bashar Al-Assad to step down now, 
for political reform to begin now, and for the 
international community to intensify its pressure on 
Damascus to respond to the voices of the Syrian people 
demanding their legitimate freedom. 
 Twelve months ago, we had no expectation of 
change in Egypt, Tunisia or Libya. But we did hope to 
see progress in the historic process to bring permanent 
peace to the peoples of Israel and Palestine. Sadly, 
there has been no progress. Australia remains 
committed to a negotiated two-State solution that 
allows a secure and independent Israel to live side by 
side with a secure and independent Palestinian State. 
 Over the past 10 months I have travelled three 
times to both Jerusalem and Ramallah, where I have 
met on each occasion with Prime Minister Netanyahu 
and President Abbas. I have urged both parties to 
engage in direct negotiations. I have argued that they 
should be held on the basis of the 1967 boundaries plus 
appropriate land swaps. I have argued that the 
remaining final status issues — the right to return, the 
status of Jerusalem, the Holy Sites and the provision of 
external security — be resolved through such direct 
negotiations. 
 My fear is that if we do not see these matters 
concluded in the near term, the rapidly changing 
geo-politics of the region will make the prospects of a 
lasting settlement remote. We have already seen 
tension between Israel and Egypt. We have already 
seen the fracturing of the relationship between Israel 
and Turkey. We do not know how long the current 
framework of the Arab Peace Plan will remain on the 
table. We are fearful of a further intifada of the type we 
have seen before. 
 As a friend of Israel, we are fearful that in the 
absence of a negotiated settlement, Israel’s security 
situation will deteriorate rapidly in the year ahead. As a 
friend of the Palestinian people, we believe that the 
time has come for direct negotiations to establish a 
Palestinian State, one which also guarantees the 
security of Israel. If we fail to achieve this, I fear the 
gravity of the consequences as the ground continues to 
change across the wider Middle East. I note also that 
these views have been reflected today by the former 
Israeli Prime Minister Ehud Olmert.  
 Australia therefore urges both parties to seize the 
day and to shape the future of a new Middle East. We 
await the outcome from the weeks that lie ahead in 
New York, before framing our response to any 
particular resolution before the United Nations. 
 Terrorism is the enemy of all civilized peoples. A 
decade since 9/11, terrorism still casts a deep shadow 
over the security and safety of our citizens. Many of 
Australia’s finest have lost their lives in the fight 
against terrorism in Afghanistan. Australia will stay the 
course in Afghanistan, because we refuse to yield to 
terrorism. 
 While terrorism threatens thousands, nuclear 
proliferation threatens millions. Australia remains 
vitally committed to the goal of a nuclear-weapon-free 
world and is active to that end. That is why we have 
established with Japan the Non-proliferation and 
Disarmament Initiative — the NPDI — to take forward 
the agenda of the 2010 Review Conference of the 
Parties to the Treaty on the Non-Proliferation of 
Nuclear Weapons.  
 As we speak in this Assembly, we should remind 
ourselves that a fifth of humanity lives in grinding 
poverty. The scale of the challenge has been 
graphically demonstrated by this year’s devastating 
drought in the Horn of Africa. I witnessed how bad 
things are when I visited the affected areas in July. 
Australia has given almost US$ 100 million. We are 
proud to be the fourth largest international donor to 
that crisis. We will continue to give. 
 Last year, we gathered to see how we were 
tracking on our collective pledge to lift a billion people 
out of poverty by 2015. The report card was very poor. 
Most of the Millennium Development Goals are 
unlikely to be achieved. Australia has doubled its 
official development assistance (ODA) budget over the 
past five years, and we are on track to double it again 
  
 
11-51179 4 
 
by 2015. Based on available data, that would make 
Australia’s ODA budget the sixth largest in the world. 
 The international community must get behind 
both regional and global efforts to meet the strategic 
need for food security. With a forecast global 
population of 9.3 billion by 2050, an estimated 
increase of 70 per cent in global food production will 
be needed to feed the world.  
 In food security, we should also be blunt. The 
Food and Agriculture Organization (FAO) is failing 
fully to meet its mandate to the poor of the world. 
Under its new management, FAO needs to set clear 
priorities for the future and eliminate the unsustainable 
administrative overheads it has long tolerated. If FAO 
does not do so, Australia will comprehensively review 
its development funding for FAO under our new aid 
effectiveness criteria.  
 Food is fundamental to development. So too is 
the right to education. All of the world’s children must 
be given a chance at life that is good for them and good 
for their economies. For that reason, and learning from 
both the Global Fund to Fight AIDS, Tuberculosis and 
Malaria and the GAVI Alliance, Australia believes that 
the time has come for the international community to 
consider developing a new public-private institution 
with an explicit mandate for school education. 
 At present, this task is shared between the World 
Bank, UNICEF and UNESCO, with negligible private 
sector buy-in. We should consider, therefore, a new 
global fund for education that would concentrate 
exclusively on the immediate task of getting nearly 
70 million children into schools by 2015. Australia 
would consider contributing substantially to such an 
institution to bring about real results at a rate as rapid 
as possible. I challenge education donors, current and 
potential, to join such a fund. 
 In supporting the world’s most vulnerable 
peoples, we also recognize the world’s estimated 
370 million indigenous peoples, spread across 90 of the 
193 United Nations Member States. They remain 
among the most marginalized and disadvantaged in the 
world, including in our country, Australia. That is why 
the Australian Government has reached beyond the 
apology to the Stolen Generations to pursue 
constitutional recognition for our First Peoples. And 
we are committed to closing the gap between 
indigenous and non-indigenous Australians. 
 Our hope of answering the development 
challenges of the world is inextricably linked to the 
health of the planet itself. The planet ultimately can 
bear only so much. Scientists tell us that there are 
planetary boundaries beyond which we should not 
venture — in climate change, biodiversity loss, 
stratospheric ozone depletion, chemical pollution, 
ocean acidification and the depletion of freshwater 
reserves. It is not just a matter of atmospheric limits, 
but of the oceans as well. 
 Next year at Rio the international community will 
have the opportunity to act decisively to protect a 
planet now in stress, just as we need to take effective 
global action on climate change. Climate change will 
not go away, even if some choose the easy path of 
simply hiding their heads in the sand. If we do that, our 
children and theirs will never forgive us — nor should 
they. 
 As the global community, we face challenges of 
historic consequence — to our global economy, to 
global security, to the basic freedoms of all peoples, to 
our global environment, to the security of our citizens, 
to our obligation to the world’s poor and to our 
planetary boundaries themselves. 
 While so many challenges lie before us, the past 
year has proven that when the international community 
does act collectively and decisively, we can deliver — 
as we have seen in the decisions of the Security 
Council on Libya and Côte d’Ivoire. But to be 
effective, this parliament of humankind, these United 
Nations, must continue to summon the political will of 
Member States to make our global institutions work. 
Otherwise, we will become a clanging gong, full of 
sound and sentiment, but ultimately symbolizing 
nothing. 
 When Secretary-General Ban came to Australia 
two weeks ago, he saw a country that values the rules-
based system that the United Nations embodies. 
Australia today is a middle Power with global interests, 
animated by deep values of freedom and a fair go for 
all. This is the Australia we are proud of in its work in 
the world. This is the Australia that believes in the 
principles of good international citizenship. This is the 
Australia that rolls up its sleeves, the Australia that by 
nature wants to pitch in, the Australia that wants to 
make a difference for the betterment of all humankind.